          Case 1:20-cv-00172-RC Document 23 Filed 03/16/20 Page 1 of 1




Via ECF                                      March 16, 2020

The Honorable Rudolph Contreras
District Judge
United States District Court for the District of Columbia
333 Constitution Avenue, N.W.
Washington, D.C. 20001

       Re: The Protect Democracy Project, Inc. v. U.S. Dep’t of Justice, 20 Civ. 172 (RC)

Dear Judge Contreras,

        I write on behalf of Plaintiff in the above-captioned FOIA action. I have conferred with
counsel for Defendants, and in light of the ongoing pandemic, the parties respectfully request
that the hearing scheduled for March 19, 2020, be conducted telephonically.


                                             Respectfully submitted,

                                             By: /s/ John Paredes
                                                     John Paredes

                                             Counsel for Plaintiff

cc:    All Counsel of Record (via ECF)
